Citation Nr: 0616647	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for alopecia areata.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to an initial evaluation in excess of 30 
percent for endometriosis with polycystic ovarian disease.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right knee sprain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbosacral strain.  

6.  Entitlement to an initial compensable evaluation for 
residuals of a right ankle sprain.    

7.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1989 to June 2001.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the Board in support of these 
claims at a video conference hearing held in March 2003.  The 
Board remanded these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. in January 2004.

Since the RO's certification of the veteran's appeal to the 
Board, the veteran has submitted additional evidence in 
support of her claims.  She has not, however, submitted a 
written waiver of the RO's initial review of the evidence.  
Such waiver is unnecessary as the veteran submitted the same 
evidence in the past and the RO considered and discussed such 
evidence in various documents dated prior to the 
certification of this appeal.

In an Informal Brief dated April 2006, the veteran's 
representative appears to be raising a claim of entitlement 
to service connection for tinnitus.  The Board refers this 
matter to the RO for appropriate action.

The Board REMANDS the claims of entitlement to higher initial 
evaluations for endometriosis with polycystic ovarian 
disease, residuals of a right knee sprain, a lumbosacral 
strain, residuals of a right ankle sprain and right ear 
hearing loss to the RO via AMC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claims for service connection.

2.  The veteran's alopecia areata is related to her active 
service.  

3.  The veteran does not currently have residuals of a right 
shoulder injury.


CONCLUSIONS OF LAW

1.  Alopecia areata was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).  

2.  Residuals of a right shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims for service connection, VA has strictly complied with 
the notification and assistance provisions of the VCAA such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.

In this case, the RO provided the veteran VCAA notice on her 
claims for service connection by letter dated July 2001, 
before initially deciding those claims in a rating decision 
dated May 2002.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the VCAA notice letter, the RO acknowledged the 
veteran's claims, notified her of the evidence needed to 
substantiate those claims, informed her of the VCAA and VA's 
duties to notify and assist, and indicated that it was 
developing her claims pursuant to the latter duty.  As well, 
the RO identified the evidence it had obtained in support of 
the veteran's claims and the evidence the veteran still 
needed to submit to substantiate such claims.  The RO 
explained that it would make reasonable efforts to assist the 
veteran in obtaining all other outstanding evidence provided 
she identified the source(s) thereof.  The RO also explained 
that, ultimately, it was the veteran's responsibility to 
ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of her treatment records if she wished VA to 
obtain such records on her behalf.  The RO advised the 
veteran to let VA know if she had any evidence or information 
that needed to be secured in support of her claims.  

The content of such notice does not reflect compliance with 
the requirements of the law as found by the Court in 
Dingess/Hartman.  In the notice letter, the RO did not 
provide the veteran information on disability ratings or 
effective dates.  However, the veteran has not been 
prejudiced as a result thereof.  Bernard v. Brown, 4 Vet. 
App. at 394.  As noted below, the disposition with regard to 
the veteran's claim for service connection for alopecia 
areata is favorable.  Therefore, when the RO effectuates this 
award, it will be responsible for addressing any notice 
defect with respect to the rating and effective date assigned 
the award.  The disposition with regard to the veteran's 
claim for service connection for residuals of a right 
shoulder injury is unfavorable.  Therefore, any question 
relating to the appropriate disability rating or effective 
date to be assigned a grant of service connection is rendered 
moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for service 
connection.  U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to those claims, including service medical records and VA and 
private treatment records.  The RO also conducted medical 
inquiry in an effort to substantiate the veteran's claims by 
affording the veteran a VA medical examination, during which 
a VA examiner addressed the presence and etiology of the 
veteran's claimed hair loss and right shoulder disorder.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran seeks service connection for alopecia areata, 
claimed as a disability manifested by hair loss, and 
residuals of a right shoulder injury.  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and such disease became manifest to a 
degree of 10 percent within one year from the date of 
discharge and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Alopecia Areata

According to written statements submitted during the course 
of this appeal and a transcript of the veteran's hearing 
testimony, presented in March 2003, the veteran first 
received treatment for bald spots on her scalp during 
service.  Allegedly, a private physician rendered such 
treatment and various other physicians have since continued 
to treat the veteran for the same condition.   

The evidence of record supports the veteran's claim.  As 
previously indicated, the veteran served on active duty from 
May 1989 to June 2001.  Post-service medical documents of 
record, specifically, records from Joe M. Roundtree, M.D., 
dated February 2000 confirm, as alleged, that the veteran 
received private treatment for alopecia areata during 
service.  

Records from Darnall Army Community Hospital and a VA Medical 
Center reflect that since her discharge from service, 
beginning in 2002, the veteran has received treatment, 
including cortisone injections, for the same condition.  
During post-service outpatient treatment visits, the veteran 
reported that she had had the condition since 1996 and 
physicians characterized it as chronic and not congenital.  

Given the foregoing, and pursuant to 38 C.F.R. § 3.303(b), 
the Board finds that such disability is related to the 
veteran's active service.  The veteran had alopecia areata in 
service and a physician characterized that disability as 
chronic only a couple of years after service.  Even if such 
characterization could be legitimately questioned, the record 
would still support a finding that the alopecia areata is 
related to the veteran's active service because it shows that 
the veteran has experienced continuity of symptomatology 
associated with this disability since she first received 
treatment in service in 2000.  Based on this finding, the 
Board concludes that alopecia areata was incurred in service.  

B.  Residuals of a Right Shoulder Injury

According to written statements submitted during the course 
of this appeal and a transcript of the veteran's March 2003 
hearing, the veteran currently experiences residuals, 
including pain, limitation of motion and inflammation, of an 
in-service right shoulder injury.  

The veteran's service medical records reflect that, during 
service in June 1993, the veteran sought treatment for 
complaints of right arm and shoulder pain.  She indicated 
that she had injured that arm the previous day when she was 
diving and hit the water.  An examiner diagnosed a soft 
tissue shoulder injury. 

Since this incident, the veteran has not received treatment 
for, or been diagnosed with, a right shoulder disability.  
During a VA general medical examination conducted in August 
2001, she reported a history of an in-service right shoulder 
injury and indicated that she was presently doing well.  The 
examiner noted no abnormalities of the right shoulder and x-
rays showed a right shoulder within normal limits.  Despite 
this fact, the examiner diagnosed a strain of the right 
shoulder.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical diagnosis. Prior to doing so, 
however, the Board notes that an assessment by a health care 
provider is never conclusive and is not entitled to absolute 
deference.

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty, see Bloom 
v. West, 12 Vet. App. 185, 187 (1999), that a medical opinion 
is inadequate when unsupported by clinical evidence, see 
Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Given these standards, the Board assigns no evidentiary 
weight to the examiner's diagnosis.  It is based on the 
veteran's reported history and is not supported by clinical 
data or other rationale.  As previously indicated, the 
examiner physically evaluated the veteran's right shoulder 
and noted no abnormal findings to support a diagnosis of a 
right shoulder strain. 

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With 
regard to this claim, however, the veteran's assertions 
represent the only evidence the veteran has submitted 
establishing that she currently has residuals of an in-
service right shoulder injury.  These assertions are 
insufficient to establish the existence of a current 
disability as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

Inasmuch as the veteran does not currently have residuals of 
a right shoulder injury, the Board concludes that such 
residuals were not incurred in or aggravated by service.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as a preponderance of the 
evidence is against this claim, it must be denied.


ORDER

Service connection for alopecia areata is granted.

Service connection for residuals of a right shoulder injury 
is denied.


REMAND

The veteran claims that she is entitled to higher initial 
evaluations for endometriosis with polycystic ovarian 
disease, residuals of a right knee sprain, a lumbosacral 
strain, residuals of a right ankle sprain and right ear 
hearing loss.  Additional action is necessary before the 
Board can decide these claims.

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the evidence necessary to substantiate her claim 
and assist a claimant in obtaining and fully developing all 
of the evidence relevant to her claim.  With regard to the 
claims being remanded, VA has not yet satisfied its duties to 
notify and assist; therefore, to proceed in adjudicating 
these claims would prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. at 392-94. 

First, on March 3, 2006, the Court held that the VCAA's 
notice requirements, noted above, apply to all five elements 
of a service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a 
connection between service and disability; (4) degree of 
disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  
The Court further held that notice under the VCAA must inform 
the claimant that, if the RO grants his service connection 
claim, it will then assign such an award a disability rating 
and an effective date.  Id. at 486.  Regarding the degree of 
disability element, the Court explained that the notice must 
include a discussion regarding how VA determines which 
disability rating to assign a service-connected disability, 
including by evaluating the severity of that disability, and 
must provide the veteran examples of the types of medical and 
lay evidence he should submit to substantiate his claim.  Id. 
at 488.

In this case, prior to the Court issuing its decision in 
Dingess/Hartman, the RO sent the veteran multiple VCAA 
notices on her claims for higher initial evaluations.  Such 
notices do not include all of the information noted above.  
Since then, in an Informal Brief dated April 2006, the 
veteran's representative has asserted that VA has not 
complied with the VCAA's duty to notify requirements and 
requests a remand for the purpose of providing the veteran 
more specific notice.  The Board agrees that such a remand is 
necessary so that VA can correct this procedural deficiency.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
gynecological and orthopedic examinations are necessary.  

The RO afforded the veteran VA gynecological, general medical 
and joints examinations in August 2001, March 2005 and August 
2005, but the reports of those examinations are inadequate 
for rating purposes.  Since the August 2001 gynecological 
examination, the veteran has received extensive outpatient 
treatment for multiple gynecological problems, including 
endometriosis and ovarian cysts, reported minimal relief of 
symptoms with medication management, and requested a 
hysterectomy.  In the April 2006 Informal Brief, her 
representative claims that her disabilities have worsened.  
The treatment records seem to support this claim.  Another 
medical examination is thus needed to ensure that there is 
sufficient medical evidence of record to evaluate properly 
the current level of impairment caused by the veteran's 
service-connected endometriosis and polycystic ovarian 
disease.   

In addition, the report of the March 2005 VA joints 
examination conflicts with regard to the severity of the 
veteran's right knee, low back and right ankle disabilities.  
Therein, the examiner notes few objective symptoms associated 
with these disabilities, but then diagnoses moderate to 
severe limitation of function during flare-ups.  He appears 
to be basing his diagnoses solely on the veteran's reported 
history.  He does not comment on the overall level of 
impairment caused by the veteran's orthopedic disabilities, 
including when she is not experiencing a flare-up.  Further 
medical inquiry must therefore be pursued so that the Board 
can get a clearer picture regarding the nature of these 
disabilities. 

This case is remanded for the following actions:

1.  Provide the veteran VCAA notice on 
his claims for higher initial 
evaluations, which complies with the 
Court's holding in Dingess/Hartman.

2.  Arrange for the veteran to be 
afforded a VA gynecological examination 
in support of her claim for a higher 
initial evaluation for endometriosis with 
polycystic ovarian disease.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify the nature, 
frequency, severity and 
duration of all manifestations 
of the veteran's endometriosis 
with polycystic ovarian 
disease;

b) specifically indicate 
whether the veteran has pelvic 
pain, heavy or irregular 
bleeding, bowel or bladder 
lesions, and/or associated 
bowel or bladder symptoms;

c) identify the treatment the 
veteran receives for her 
gynecological disability and 
indicate whether such treatment 
is continuous and/or effective; 
and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  Arrange for the veteran to be 
afforded a VA orthopedic examination in 
support of her claims for higher initial 
evaluations for right knee, low back and 
right ankle disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify the nature, 
frequency, severity and 
duration of all manifestations 
of the veteran's right knee, 
low back and right ankle 
disabilities;

b) specifically indicate 
whether the veteran has 
arthritis of the right knee, 
low back and/or right ankle; 

c) specifically indicate 
whether the veteran has 
recurrent subluxation or 
lateral instability of the 
right knee and, if so, 
characterize the degree of the 
subluxation and/or instability 
as slight, moderate or severe; 

d) characterize any limitation 
of motion of the lumbar spine 
as slight, moderate or severe;

e) identify any functional 
impairment caused by the 
veteran's low back disorder due 
to disc disease and assess the 
frequency and duration of any 
attacks of such disease, to 
specifically include an 
assessment of any 
incapacitating episodes of such 
disease necessitating bed rest 
prescribed by a physician 
during a 12-month period;

f) specifically indicate 
whether the veteran has 
moderate or marked limitation 
of motion of the right ankle;

g) specifically indicate 
whether the veteran has 
ankylosis of the right knee, 
low back and/or right ankle 
and, if so, describe the nature 
thereof; 

h) consider whether the 
veteran's right knee 
disability, low back 
disability, or right ankle 
disability causes functional 
loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, 
or the absence of necessary 
structures, deformity, 
adhesion, and/or defective 
innervation, and if so, 
describe the extent of this 
loss during flare-ups due to 
weakened movement, excess 
fatigability, incoordination, 
or pain on use in terms of 
additional loss of motion 
beyond that which is observed 
clinically;



i) indicate whether any 
reported pain is supported by 
adequate pathology and 
evidenced by visible behavior;

j) identify any evidence of 
neuropathy or other nerve 
involvement due to the right 
knee, low back or right ankle 
disability, to include reflex 
changes;

k) describe the individual 
impact of the right knee 
disability, low back disability 
and right ankle disability on 
the veteran's daily activities 
and employability; 

l) when contemplating the 
foregoing questions, consider 
generally how each orthopedic 
disability affects the veteran 
on a daily basis and then 
explain the extent to which the 
disability worsens during 
flare-ups; and 

m) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

4.  Thereafter, adjudicate the veteran's 
claims for higher initial evaluations 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


